Citation Nr: 1721137	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-49 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for obstructive sleep apnea, to include as secondary to service-connected disabilities.  

2.  Entitlement to service connection for a left shoulder disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel


INTRODUCTION

The Veteran had active duty service from October 2000 to April 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and November 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2017, the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

A November 2009 rating decision denied service connection for a left shoulder disability.  The record shows that the Veteran expressed disagreement regarding the issue of service connection for a "shoulder condition" in April 2008, which was timely with regard to a September 2007 decision that denied service connection for a right shoulder disability.  The Board accepts jurisdiction of the claim for service connection for a left shoulder disability, although such issue was not certified to the Board. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the hearing, the Veteran testified that he injured his left shoulder during service while moving a refrigerator down a stairwell.  He testified that he received muscle relaxers and pain medication.  The Veteran testified that he did not report it as a shoulder issue, but rather reported problems with his back because he experienced problems with his upper back.   See Hearing Tr. at 5.  The Veteran testified that his left shoulder has bothered him since his lifting injury in service.  

A January 2007 Medical Board report noted a history of back pain after a lifting injury while moving refrigerators in Iraq in 2003.  The Veteran reported a chief complaint of chronic pain throughout the back, legs, and feet, which left him unable to perform his duties. 

Post-service VA treatment records dated in October 2008 reflect a complaint of shoulder aches.  A diagnostic impression of bilateral shoulder pain was noted.  

At the hearing the Veteran testified that he was diagnosed with a sleep disorder in 2005.  A December 2005 service treatment record shows that the Veteran reported problems sleeping due to chronic pain.  The Veteran is also service-connected for PTSD and has reported trouble sleeping due to PTSD.

The Veteran has not been afforded VA examinations for his left shoulder and sleep disabilities.  The Veteran's testimony provides competent evidence of a left shoulder injury in service, and there are current complaints of left shoulder symptoms.  VA treatment records reflect complaints of sleep disturbances due to anxiety and chronic pain.  VA examinations are necessary determine whether his disabilities are related to service or a service-connected disability.  See 38 C.F.R. 
§ 3.159 (c)(4)(i) (2016); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In addition, on remand, the AMC/RO should obtain any outstanding VA  treatment records and associate the records with the electronic claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain and associate with the electronic record all outstanding pertinent treatment records from the Shreveport VA Medical Center dated from May 2014 to the present.   

2.  Provide the Veteran with a VA compensation examination to ascertain the current nature and etiology of a left shoulder disability.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

a.  Record all left shoulder diagnoses shown on examination.

b.  Review the Veteran's February 2017 hearing testimony regarding a left shoulder injury in service and the post-service treatment records.  The examiner should accept as true the Veteran's report of left shoulder pain in service after an injury while lifting refrigerators in 2003.   

c.  Provide an opinion as to whether a diagnosed left shoulder disorder is at least as likely as not related to the Veteran's active service, including a lifting injury in service.

d.  Provide an opinion as to whether a left shoulder disability is proximately due to his service-connected lumbar spine disability or right shoulder disability?

e.  Provide an opinion as to whether a left should disability is aggravated by his to his service-connected lumbar spine disability or right shoulder disability?

f.  Provide complete rationale for all opinions expressed. If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

3.  Provide the Veteran with a VA compensation examination for sleep apnea.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis. The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials.

a.  Provide an opinion as to whether the Veteran's sleep apnea began during active service or is related to any incident of service.

b.  Provide an opinion as to whether sleep apnea is proximately due to his service-connected PTSD?

c.  Provide an opinion as to whether sleep apnea is aggravated (worsened) by service-connected PTSD?

d.  Provide an opinion as to whether sleep apnea is proximately due to chronic pain from service-connected disabilities?

e.  Provide an opinion as to whether sleep apnea is aggravated by his chronic pain from service-connected disabilities.

f.  Provide complete rationale for all opinions expressed. If an opinion cannot be provided without resorting to speculation, the examiner should explain why it is not possible to provide an opinion.

4.  Then, readjudicate claims on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative will be issued an appropriate supplemental statement of the case and afforded the opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




